DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites limitation where the inclined surface is of normal finishing and the second side is of rough finishing.  Terms "normal finishing" and “rough finishing” in claim 2 are relative terms which renders the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites limitation where the second side of the washer is formed to have a small resistance in the tightening direction and a large resistance in a loosening direction.  The terms "small resistance" and “large resistance” in claim 7 are relative terms which renders the claim indefinite.  These terms are not defined by the claim, the 
Claim 8 recites limitation where the intermediate cradle has a flat surface in contact with the machine screw and an inclined surface on the opposite surface as shown in Figures 9-11b, however claim 8 also recites limitation where the axis of the machine screw is orthogonal to the inclined surface of the washer as shown in Figures 12-13.  Therefore, it is not clear if the Applicant intends to claim the device shown in Figures 9-11b or Figures 12-13.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kury (EP-3106682-A1) in view of Junkers (US Patent 5622465A).
Regarding claim 1,
Kury discloses: 
A fastening structure for fixing an object to a to-be-fixed member by inserting a threaded rod of a bolt for fixing the object through a fixing hole of the to-be-fixed member in a manner such that an end portion of the threaded rod protrudes from the fixing hole.
Kury discloses in paragraph 003 of the English machine translation that clamping nut is screwed onto a central bolt.
In Figures 1-2, Kury discloses to-be-fixed member 12 with a fixing hole with a threaded rod protruding from the fixing hole.  Clamping nut assembly shown in Figure 6 is to be similarly arranged (see paragraph 0016 of the English machine translation which states that the system described is advantageously arranged on a threaded bolt of a component).
screwing a machine screw (18 of Figure 6) with a proper torque into a nut 1 which is provided on the end portion via a washer 14.
As shown in Figure 6, the washer 14 has an inclined surface formed on a first side thereof which faces the nut, and has a flat surface formed on a second side thereof which is opposite to the first side.
As shown in Figure “A” below, the inclined surface is formed so as to have a gradually decreasing height in a tightening direction of the nut.
As shown in Figure 6, the machine screw 18 is screwed into the nut 1 in a direction such that an axis thereof is orthogonal to the inclined surface, and the machine screw 18 has an end which protrudes to contact the inclined surface.

Kury does not explicitly disclose, but Junkers teaches:
Washer 1 shown in Figure 1 with a smooth surface 1b facing the nut 3 and a rough surface 1a facing towards the to-be-fixed member 5.  The smooth surface 1b has a smaller coefficient of friction than the rough surface 1a.
Junkers teaches that the lower rough surface 1a embeds into the surface of the part 5, thereby preventing turning of the washer member 1.  See col 2, line 53.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower flat surface of the washer shown in Kury to have a rough surface (i.e. higher coefficient of friction than upper surface) similar to the ones taught by Junkers thereby allowing the washer to embed itself into the to-be-fixed member and preventing undesirable rotation.


    PNG
    media_image1.png
    569
    806
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 6 of Kury (annotated by the Examiner)

Regarding claim 2,
Kury (as modified by Junkers) discloses:
The fastening structure according to claim 1 wherein the inclined surface has a smaller surface roughness than the second side: the inclined surface is of normal finishing, and the second side is of rough finishing.
The smooth top surface 1b shown in Junkers has a smaller surface roughness than the lower surface 1a which is serrated/ribbed to allow it to embed into the to-be-fixed member and prevent rotation.


Kury (as modified by Junkers) discloses:
As shown in Figure 6, the fastening structure according to claim 1 wherein the machine screw 18 has a flat surface at the end thereof and makes face-contact with the inclined surface of the washer 14.

Regarding claim 4,
Kury (as modified by Junkers) discloses:
The fastening structure according to claim 3 wherein the machine screw is screwed so as to be tilted against the axis of the nut by an angle corresponding to an inclination angle of the inclined surface.  See paragraph 0030 of the English machine translation which states that angle α’ corresponds at least to the angle α.

Regarding claim 6,
Kury (as modified by Junkers) discloses:
The fastening structure according to claim 1 wherein the nut 1 is provided with the machine screws 18, each end of them protruding by the same length.  A plurality of machine screws 18 are being used in Kury and upon installation and tightening of the machine screws onto the washer, each end of the machine screws will protrude by the same length.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kury (EP-3106682-A1) in view of Junkers (US Patent 5622465A) further in view of Xiuqing (CN-202326625-U).
Rejection of claim 1 shown above discloses all the limitation of this claim except that Kury (as modified by Junkers in the rejection of claim 1) does not teach an intermediate cradle as recited in claim 9.  However, Xiuqing teaches:
A locking block 4 located on the front end of the locking screw 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening structure shown in Kury (as modified by Junkers in the rejection of claim 1) to have an intermediate cradle similar to the one taught by Xiuqing so that the screw can bear down on the intermediate cradle in lieu of the washer.  Washers are relatively thin and for applications where a higher screw torque is necessary, a relatively thicker intermediate cradle can be used to prevent damage to the surface of the washer from the screw point.   
Upon modification of the device shown in Kury to have an intermediate cradle taught by Xiuqing, the top side of the cradle will be similarly inclined to have a gradually decreasing height in a tightening direction of the nut (see Figure “A” above).  Also, as set forth in the rejection of claim 1, second side (bottom side) of the washer has a higher coefficient of friction and is flat.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kury (EP-3106682-A1) in view of Junkers (US Patent 5622465A) further in view of Ishida (US Patent 6758646B1).
Claim 10 differs from claim 1 in that claim 10 recites using a bolt and a washer in lieu of using a nut and washer over a bolt as in claim 1.  The machine screw is screwed into the head of the bolt in lieu of screwing into the nut.  
Rejection of claim 1 shown above discloses all the limitation of this claim except that Kury (as modified by Junkers in the rejection of claim 1) shows a nut into which the machine screws are installed.  However, Ishida teaches:
Figure 5a shows an embodiment where machine screw 1a2 is installed into the bolt head to provide locking when used in applications where a blind hole is encountered precluding the use of a nut.
Figure 6 shows an embodiment where the machine screw 6b is installed into the nut to provide locking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in Kury (as modified by Junkers) to have a bolt (with machine screws installed into the bolt head) similar to the one taught by Ishida for applications where a blind hole is encountered precluding the use of a nut.   


Claim 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US Patent 6758646B1) in view of McKinlay (US Patent 5626449A) further in view of Kury (EP-3106682-A1).

Regarding claim 1,
Ishida discloses:
As shown in Figure 6, a fastening structure for fixing an object to a to-be-fixed member 13 by inserting a threaded rod of a bolt 1 for fixing the object through a fixing hole of the to-be-fixed member 12 in a manner such that an end portion of the threaded rod protrudes from the fixing hole, and screwing a machine screw 6b with a proper torque into a nut 6 which is provided on the end portion via a washer 15.
Ishida does not disclose, but McKinlay teaches:
Figures 1-2 shows washer 16 and nut 14 have inclined camming faces (26 and 28) that interact with each other to prevent loosening while in-service.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening structure shown in Ishida to add the cooperating inclined camming faces similar to the ones taught by McKinlay to provide an added means of locking the fastening structure in applications where this added protection is desired due to the criticality of the mechanical joint.  
Upon modification of the washer to have inclined camming surfaces taught by McKinlay, the end of the machine screw 6b will protrude to contact the inclined camming surface of the washer.
Ishida (as modified by McKinlay above):
wherein the washer has an inclined surface (camming surface 28 shown in Figure 2 of McKinlay) formed on a first side thereof which faces the nut, and has a flat surface (30 of McKinlay) formed on a second side thereof which is opposite to the first side.
the inclined surface (28 of McKinlay) is formed so as to have a gradually decreasing height in a tightening direction of the nut.

Ishida does not disclose, but McKinlay teaches:
second side (bottom side) of the washer has ribs 52 as shown in Figure 4 which are used to enhance the grip of the bottom side of the washer to the to-be-fixed member (see col 5, line 10).
Therefore, the inclined surface 28 has a smaller coefficient of friction than the second side 30 of the washer which contains ribs 52.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second side of the washer shown in Ishida to have ribs 52 similar to the ones taught by McKinlay in order to enhance the grip of the bottom side of the washer to the to-be-fixed member, thereby preventing undesirable rotation of the washer during assembly. 


Figure 6 shows a machine screw 18 which is screwed into the nut 1 in a direction such that an axis thereof is orthogonal to the inclined surface of the washer 14.
Kury discloses that by installing the machine screws at an angle the everting deformation of the nut can eliminated.  
“This object is achieved according to the invention in that the angle α between against the axis of a cylindrical opening a perpendicular to the axis of the central cylindrical opening intersecting this axis is less than 90 degrees.  The invention is based on the idea that the everting deformation is ultimately generated by the fact that the axial force of the pressure screws has a radial component, since the effective force within the nut body in the line between the point of application (tip of the pressure screw) and the effective pressure point (close to of the upper inner edge of the central thread) acts. This line is not parallel to the axis of the clamping nut. By inclining the pressure screws by an angle α, a radial component of the axial force can be freely selected within wide limits, at least independently of the height-to-side ratio of the nut body. If a larger radial component is required, a clamping nut with more inclined pressure screw threads can be selected. This increases the radial component without the pressure screws having to be tightened more, increasing the axial force.” (0006-0007 of the English machine translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine screw shown in Ishida (as modified by McKinlay) to have machine screw that is installed at an angle 

Regarding claim 2,
Ishida (as modified) discloses:
The fastening structure according to claim 1 wherein the inclined surface has a smaller surface roughness than the second side: the inclined surface is of normal finishing, and the second side is of rough finishing.
As set forth in the rejection of claim 1 above, the second side of the washer shown in Ishida (as modified by McKinlay) will have ribs 52, thereby the inclined side (top side) having a smaller surface roughness than the second side.

Regarding claim 3,
Ishida (as modified) discloses:
As shown in Figure 6 of Ishida, the fastening structure according to claim 1 wherein the machine screw 6b has a flat surface at the end thereof and makes face-contact with the inclined surface of the washer.
Additionally, machine screw 18 of Kury has a flat surface at the end as well and makes face-contact with the inclined surface of the washer.





Ishida (as modified) discloses:
The fastening structure according to claim 3 wherein the machine screw is screwed so as to be tilted against the axis of the nut by an angle corresponding to an inclination angle of the inclined surface.  As taught by Kury in paragraph 0030 of the English machine translation which states that angle α’ corresponds at least to the angle α.
See rejection of claim 1 above for reasons to modify Ishida with Kury.

Regarding claim 5,
Ishida (as modified) discloses:
The fastening structure according to claim 1 wherein the inclined surface is formed at two or more places in a circumferential direction around a center hole of the washer. 
Inclined surface 28 shown in McKinlay is formed at two or more places in a circumferential direction.

Regarding claim 10,
Ishida (as modified) discloses:
Claim 10 differs from claim 1 in that claim 10 recites using a bolt and a washer in lieu of using a nut and washer over a bolt as in claim 1.  The machine screw is screwed into the head of the bolt in lieu of screwing into the nut.  

Figure 5a shows an embodiment where machine screw 1a2 is installed into the bolt head to provide locking when used in applications where a blind hole is encountered precluding the use of a nut.
Figure 6 shows an embodiment where the machine screw 6b is installed into the nut to provide locking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener shown in Ishida to have a bolt (with machine screws installed into the bolt head) similar to the one taught by Ishida for applications where a blind hole is encountered precluding the use of a nut.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US Patent 6758646B1) in view of McKinlay (US Patent 5626449A) further in view of Kury (EP-3106682-A1) in view of Xiuqing (CN-202326625-U).

Rejection of claim 1 shown above discloses all the limitation of this claim except that Ishida (as modified by McKinlay and Kury in the rejection of claim 1) does not teach an intermediate cradle as recited in claim 9.  However, Xiuqing teaches:
A locking block 4 located on the front end of the locking screw 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening structure shown in Ishida (as modified by McKinlay and Kury in the rejection of claim 1) to have an intermediate cradle similar to the one taught by Xiuqing so that the screw can bear down on the intermediate cradle in lieu of the washer.  Washers are relatively thin and for applications where a higher screw torque is necessary, a relatively thicker intermediate cradle can be used to prevent damage to the surface of the washer from the screw point.   
Upon modification of the device shown in Ishida to have an intermediate cradle taught by Xiuqing, the top side of the cradle will be similarly inclined to have a gradually decreasing height in a tightening direction of the nut.  Also, as set forth in the rejection of claim 1, second side (bottom side) of the washer has a higher coefficient of friction and is flat.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        



/AMIT SINGH DHILLON/Examiner, Art Unit 3677